   Case 2:14-cv-00601-MHT-JTA Document 2817 Filed 05/12/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,              )
                                    )
     Plaintiffs,                    )
                                    )         CIVIL ACTION NO.
     v.                             )           2:14cv601-MHT
                                    )                (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
     Defendants.                    )


                PHASE 1 JUDGMENT APPROVING
      PROPOSED MODIFICATIONS TO 2016 CONSENT DECREE

    In accordance with the opinion entered today, it is

ORDERED as follows:

  (1) The parties’ joint notice (doc. no. 2605) was

       treated,     by   a   previous     court    order     (doc.       no.

       2637), as a motion to modify the 2016 consent

       decree (doc. nos. 727 & 728).                  Said motion to

       modify is granted.

  (2) The proposed modifications to the consent decree,

       as set forth and summarized by the parties in
Case 2:14-cv-00601-MHT-JTA Document 2817 Filed 05/12/20 Page 2 of 2



    their updated joint summary of ADA modifications

    (doc. no. 2752), are approved.

(3) The objections to the proposed modifications are

    overruled.

(4) Defendants Alabama Department of Corrections and

    Commissioner       Jefferson          Dunn,    their       officers,

    agents, servants, employees, and attorneys, and

    any     other      persons       in     active       concern        or

    participation       with    them,      see    Fed.    R.    Civ.    P.

    65(d)(2)(B) & (C), are enjoined and restrained

    from    failing     to   comply       with    the    2016    consent

    decree (doc. nos. 727 & 728), as now modified in

    the    parties’      updated      joint       summary       of     ADA

    modifications (doc. no. 2752).

  DONE, this the 12th day of May, 2020.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE




                                 2
